DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species I, Figures 2B-5B, claims 1-15 in the reply filed on 09/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 and 8-21 are currently pending in this application, with claim7 being cancelled.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 is the exact duplicate of claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 17-18 and 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over Clancy et al. (Pub. No. US 2009/0083996) in view of Sink (US 5,471,769) and Berthet et al. (Pub. No. US 2011/0088283). With respect to claim 1, Clancy discloses footwear article for watersports (106, see figure 6 and paragraph [0046]) comprising; a sole (301), a vamp (area of the upper 304 covering the instep) in connection with the sole and an upper (area of the upper 304 including ankle collar 306) and closure fastener 610)  fixed with the vamp and the sole; a lacing system (secondary fastener 610 could be another type of fastener including lacing) disposed on the upper, the lacing system comprises a lace (explicit to lacing systems), a first set of anchor points and a second set of anchor points (explicit to lacing systems); said lacing system is disposed on an outer side of the upper a (see figure 6 which has the secondary fastener 610 on the outside of the upper) and at least one of the vamp and the upper comprises a textured surface (a front side of article of upper 304 may be associated with front gripping members 652. Likewise, a rear side of upper 304 may include rear gripping members 650), and an upper comprises a strap (338, see figure 6) adapted to extend around at least the perimeter of the upper. Clancy does not disclose the lacing system being configured such that the lace crosses over itself fewer than six times between anchor points in the closed configuration. Berthet discloses a lacing system comprising a lace (31, see figures 3-4), a first set of anchor points (connections 38-41 can be comprised of hooks or keepers, such as open guides, see figure 4) and a second set of anchor points (connections 34-.
	Clancy as modified by Berthet does not disclose wherein the upper is formed with at least one protrusion adapted to form a strap guide, such that the strap guide is adapted to restrict movement of the strap from a first position to a second position. Sink discloses an article of footwear wherein the upper is formed with at least one protrusion adapted to form a strap guide (A lace strap guide 58 is positioned on the rearmost area of the lacing area 26, or rearwardly thereof, and has a pair of guide walls 60 spaced apart to slideably receive the lace strap 32 therebetween). It would have been obvious to one of ordinary skill in the art to provide at least one protrusion to the upper of Clancy/Berthet adapted to form a strap guide as taught by Sink to restrict movement of the strap from a first position to a second position.
	With respect to claims 2-6 & 8, the combination of Clancy/Berthet/Sink, discloses wherein the upper is integrally formed with the vamp; wherein the textured surface comprises a plurality of protrusions and is adapted to mate with 
	With respect to claims 17-18 and 20-21, Clancy/Berthet/Sink discloses wherein the protrusion (guide wall 58, see figures 1 & 4 of Sink) is of a thickness which is equal to or greater than the thickness of the strap; wherein the strap guide (60) comprises two protrusions (58, see figures 1 and 4 of Sink) which bound the strap therebetween; wherein the at least one protrusion is disposed generally parallel to the orientation of the strap (see figure 4 of Sink).
7.	Claims 1, 16 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Clancy et al. (Pub. No. US 2009/0083996) in view of Gazzano (US 5,408,761) and Berthet et al. (Pub. No. US 2011/0088283). With respect to claim 1, Clancy discloses footwear article for watersports (106, see figure 6 and paragraph [0046]) comprising; a sole (301), a vamp (area of the upper 304 covering the instep) in connection with the sole and an upper (area of the upper 304 including ankle collar 306) and closure fastener 610)  fixed with the vamp and the sole; a lacing system (secondary fastener 610 could be another type of fastener including lacing) disposed on the upper, the lacing system comprises a lace (explicit to lacing systems), a first set of anchor points and a second set of .
	Clancy as modified by Berthet does not disclose wherein the upper is formed with at least one protrusion adapted to form a strap guide, such that the 
	With respect to claim 16, the combination of Clancy/Berthet/Gazzano discloses wherein the protrusion is an elongate bead (62; 63, see figures 1 & 8 of Gazzano) which extends at least partly around the upper.
	With respect to claim 19, it would have been obvious to one of ordinary skill in the art to have the strap guide of Clancy/Berthet/Gazzano comprise a first protrusion on the rear of the boot upper, and a second protrusion in the front of the boot upper, since it has been held that mere duplication and rearranging of the essential working parts of a device involves only routine skill in the art.  
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clancy in view of Sink (US 5,471,769). With respect to claim 9, Clancy, discloses a footwear article (see figures 6 and comprising; a sole (301) connected to an upper (304) forming a boot; the upper defining an opening into a cavity of the boot for receiving a foot of a user (see figure 6 where extendable .
With respect to claims 10-11 and 14-15, the combination of Clancy/Sink discloses the strap is adapted to extend around at least the perimeter of the upper (see figures 6-7); wherein the opening of the upper can be expanded to receive said foot of the user (when secondary fastener 610 is in an unfastened position (as seen in FIG. 6), extendable portion 630 may open to allow helmsman 100 to more easily slip their foot into article of footwear 106. Later, as secondary fastener 610 is fastened, extendable portion 630 may contract around the foot as upper 304 is tightened); further comprising a lace system (secondary fastener 610 could be another type of fastener including lacing) disposed on the upper; wherein the upper is covered at least in part with a rubber layer (upper cover 330 may be made of a material that is configured to partially deform. Examples of suitable materials include, but are not limited to, elastomers, siloxanes, natural rubber, other synthetic rubbers, natural leather, synthetic leather, or plastics. In a preferred embodiment, upper cover 330 may be made of a semi-durable rubber or plastic; support member 340 may be made of a rigid rubber); and wherein the strap guide (58, see figure 1 of Sink) comprises a protrusion (guide walls 60) adapted to reduce movement of the strap in a direction perpendicular to a longitudinal edge of said strap.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clancy/Sink as applied to claims 9-11 and 14 above and further in view of Neale (Pub. No. US 2013/0174391). Clancy/Sink as modified above discloses all the limitations of the claims except for wherein the lace system comprises a lace .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
06/07/2021